J-A31023-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

HORSHAM TOWNE ASSOCIATES AND           :   IN THE SUPERIOR COURT OF
575 HORSHAM ROAD OWNER, LLC            :        PENNSYLVANIA
                                       :
                                       :
            v.                         :
                                       :
                                       :
JOHN HURLEY, T/A EDIBLES               :
RESTAURANT AND PUB                     :   No. 241 EDA 2017
                                       :
                  Appellant            :

           Appeal from the Judgment Entered on April 19, 2017
   In the Court of Common Pleas of Montgomery County Civil Division at
                         No(s): No. 2014-04519


BEFORE:   PANELLA, J., OLSON, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY OLSON, J.:                      FILED MARCH 23, 2018

     We quash this appeal, as it is duplicative of the appeal docketed at

1555 EDA 2017.

     Appeal quashed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/18




____________________________________
* Former Justice specially assigned to the Superior Court.